Citation Nr: 0015997	
Decision Date: 06/16/00    Archive Date: 06/22/00

DOCKET NO.  97-23 906A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

T. S. Tierney, Counsel


REMAND

The veteran had active duty from October 1968 to March 1969, 
and from August 1991 to April 1992.

In his August 1997 substantive appeal, the veteran noted that 
he did not want a hearing before a member of the Board of 
Veterans' Appeals (BVA or Board).  However, in a January 1999 
statement, he requested a "Televised hearing with the BVA."  
In a June 1999 statement, he requested a hearing before the 
BVA in Washington, D.C.  In a September 1999 statement, the 
veteran indicated that instead of a hearing in Washington, 
D.C., before the BVA, he wanted a videoconference hearing in 
Los Angeles.

In a letter dated in May 23, 2000, the RO informed the 
veteran that he had been scheduled for a videoconference 
hearing on June 13, 2000, but that he was not required to 
accept this form of hearing.  The RO requested that the 
veteran complete and return an attached form accepting the 
videoconference hearing scheduled for June 13, 2000.  
Otherwise, it was noted that if his response was not received 
within two weeks, the videoconference hearing would be 
canceled and he would remain on the hearing schedule for a 
future visit by a Board member.  A completed form indicating 
the veteran's desire to attend a videoconference hearing in 
lieu of an "in-person" hearing and acknowledging his rights 
in regard to such a hearing is not in the claims folder 
currently before the Board.

The veteran failed to report for the scheduled 
videoconference hearing before a Member of the Board.   The 
veteran, however, was not notified of his hearing thirty days 
before it was scheduled as is required by regulation.  
38 C.F.R. § 19.76 (1999). 

Accordingly, in order to ensure full compliance with due 
process requirements, the case is REMANDED to the RO for the 
following development:

The RO should schedule a hearing for the 
veteran at the Los Angeles, California, 
RO before a member of the Board.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



